Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
A) Species of first antigen-binding site that binds NKG2D selected from i) single domain antibody, or an antibody comprising a heavy chain variable domain (VH) and light chain 

B) Species of second antigen-binding site that binds a tumor-associated antigen selected from the group consisting of: EpCAM, CD2, CD20, CD30, CD38, CD40, CD52, CD70, EGFR/ERBB1, IGF1R, HER3/ERBB3, HER4/ERBB4, MUC1, SLAMF7, PSCA, MICA, MICB, TRAILR1, TRAILR2, MAGE-A3, B7.1, B7.2, CTLA4, and PD-L1. 

*C) Species of second therapeutic agent selected from the group consisting of: a) a checkpoint blocker, b) a cytokine, c) a TLR agonist, d) a chemotherapeutic agent, e) a STING agonist, f) a cancer target agent, g) an oncolytic virus, h) a vaccine, radiation, i) an adoptive NK therapy, j) a stem cell transplant (SCT) therapy,k) a chimeric antigen receptor (CAR) T cell therapy, and l) an agent that induces cellular senescence.

*If for C), one of a)-e) is elected, a further election for the species corresponding below is also required:
C) a) Species of checkpoint blocker selected from the group consisting of: an anti-PD 1 antibody, an anti-PD-L1 antibody, an anti-CTLA4 antibody, an anti-KIR antibody, an anti-NKG2A antibody, an anti-LAG3 antibody, and an anti-TIM3 antibody.

C) b) Species of cytokine selected from the group consisting of: IL-2, IL-15, IL-12, INFalpha, IL-21, PEG-IL-2 and IL15/IL15R heterodimers

C) c) Species of the TLR agonist selected from the group consisting of: a TLR7 agonist, a TLR8 agonist, a TLR7/8 agonist, a TLR9 agonist, a TLR4 agonist, and a TLR3 agonist; 

C) d) Species of the chemotherapeutic agent selected from the group consisting of: paclitaxel, nab-paclitaxel or cyclophosphamide



Applicant is required, in reply to this action, to elect a single species of each of A) a NKG2D antigen-binding site, B) a tumor-associated antigen-binding site, and C) second therapeutic agent (with further species election dependent on which second therapeutic agent is elected) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.


Although the chemical compounds of, separately, the NKG2D, tumor-associated antigen-binding sites and some of the second therapeutic agents may share a common structure of an antibody, although this is not required, the common structure is not a significant structural element because it may represent only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of the fact that the antibody backbone or scaffold may be common to any number of antibodies, but does not confer the particular activity, i.e., antigen specificity, and is not responsible for all pharmacological properties (e.g., affinity), which are determined principally by the complementarity determining regions. Further, each antibody binds a different antigen and has different modes of operation and effects. The non-antibody agents are structurally and functionally different from the antibodies and each other. 
Additionally, the burden of search for the Office has increased with multiple sequences because of the rapid introduction of new sequences to public sequence databases. In MPEP § 803.04 directed to restriction of nucleotide sequences, it is stated that the Commissioner authorized a partial waiver in 1996 of restriction practice, allowing the examination of up to ten nucleotide sequences; however, this waiver was rescinded in 2007. Since 1996, the nucleic acid and protein databases that must be searched for each of the independent and distinct sequence claimed herein have multiplied many fold in size, such that it is now burdensome to search more than a single sequence in an application. Further, the past waiver allowed but did not require the Examiner to search ten sequences. Because of the format of the instant claims, each CDR or prospective epitope must be searched, increasing the number of searches for each elected species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 7, 2022